1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   SHASTA LINEN SUPPLY, INC., on         No. 2:16-cv-158 WBS AC
     behalf of itself and all others
13   similarly situated,
14               Plaintiff,

15       v.
16   APPLIED UNDERWRITERS, INC.;
     APPLIED UNDERWRITERS CAPTIVE
17   RISK ASSURANCE COMPANY, INC.;
     CALIFORNIA INSURANCE COMPANY;
18   and APPLIED RISK SERVICES,
     INC.,
19

20               Defendants.

21
     PET FOOD EXPRESS LTD, and ALPHA
22   POLISHING, INC. d/b/a GENERAL         No. 2:16-cv-1211 WBS AC
     PLATING CO., on behalf of
23   themselves and all others             ORDER
     similarly situated,
24
                 Plaintiffs,
25
         v.
26
     APPLIED UNERWRITERS, INC.;
27   APPLIED UNDERWRITERS CAPTIVE
     RISK ASSURANCE COMPANY, INC.;
28   CALIFORNIA INSURANCE COMPANY,
                                       1
1    INC., and APPLIED RISK
     SERVICES, INC.,
2

3                  Defendants.

4                                 ----oo0oo----
5              In light of the present status of this case, the court
6    hereby orders a Status Conference set for April 15, 2019 at 1:30
7    p.m. in Courtroom 5.     No later than April 8, 2019, the parties
8    shall meet and confer and submit a Joint Status Report.     The
9    Joint Status Report shall set forth the status of the case and
10   each party’s position on the following: (1) whether plaintiff
11   Alpha Polishing, Inc. should be granted leave to file a renewed
12   motion for class certification; (2) whether plaintiff(s) should
13   be allowed to communicate with putative class members to develop
14   additional evidence in support of such a motion or permissive
15   joinder under Federal Rule of Civil Procedure 20; (3) possible
16   modifications to the pretrial scheduling order; (4) the
17   possibility of separate trials; (5) whether the court should set
18   a settlement conference; and (6) any other issues the parties
19   believe should be addressed at this time.     The Joint Status
20   Report shall also address any other issues that the parties think
21   need to be discussed.
22             IT IS SO ORDERED.
23   Dated:   March 1, 2019
24

25

26
27

28
                                        2
